Citation Nr: 0502245	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  96-45 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Evaluation of the disability involving the veteran's right 
(major) middle and ring fingers, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from October 1964 to August 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Baltimore, Maryland, Regional Office (RO) which, in pertinent 
part, established service connection for right (major) middle 
and ring finger trigger release residuals and ring finger 
fracture residuals and assigned a noncompensable evaluation.  
In October 2001, the RO increased the evaluation for the 
veteran's right middle and ring fingers disabilities from 
noncompensable to 10 percent, effective the date of service 
connection.  However, since this increase did not constitute 
a full grant of the benefit sought, the increased rating 
issue remains in appellate status.  AB v. Brown, 6 Vet. App. 
35, 39 (1993).  In October 1998 and June 2002, the Board 
remanded the veteran's claim to the RO for additional 
development.

A review of the transcript of the veteran's hearing, held in 
June 1998, shows that the issue was raised of entitlement to 
special monthly compensation based on use of the right hand.  
This issue has not been adjudicated by the agency of original 
jurisdiction, and is referred to the RO for appropriate 
action.  

In June 1998, the veteran was afforded a hearing before C. W. 
Symanski, who is the member of the Board rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


FINDING OF FACT

The veteran's right (major) middle and ring finger disability 
is manifested by pain, weakness and limitation of motion; 
functionally, not more than unfavorable ankylosis is present. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
veteran's right (major) middle and ring finger disability 
have not been met.  38 U.S.C.A. §§ 1155, 5207 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5223, (as in effect prior to August 26, 
2002, and thereafter).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's April 1996 decision, the statement of 
the case (SOC), and three supplemental statements of the case 
(SSOCs), that the evidence did not show that the criteria for 
an increased rating for the disability in issue had been met.  
The July 2004 SSOC contained the full text of 38 C.F.R. 
§ 3.159.  In addition, in letters, dated in July and December 
of 2003 (hereinafter "VCAA letters"), the RO notified the 
appellant of the information and evidence the RO would obtain 
and the information and evidence the appellant was 
responsible to provide.  The Board concludes that the 
discussions in the VCAA letters, the RO's decision, the SOC 
and the SSOCs, adequately informed the appellant of the 
information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the content of the VCAA letters, the Board notes 
that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the VCAA letters, the appellant was notified 
that VA would make reasonable efforts to help him to obtain 
all relevant records held by any Federal agency, to include 
service medical records, as well as medical records from any 
VA hospital (including private facilities where VA authorized 
treatment), records from State or local government, private 
doctors and hospitals, or current or former employers.  He 
was notified that it was still his responsibility to make 
sure that non-Federal records were received by VA.  See 
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) 
(2004).  There is no record of a reply that is responsive to 
the VCAA letters.  

The contents of the VCAA letters fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
to include the "fourth element."  See Pelegrini II, at 120.  
Therefore, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.

The Board also notes that the VCAA letters were sent to the 
veteran after the RO's April 1996 decision that is the basis 
for this appeal.  As noted in Pelegrini II, the plain 
language of 38 U.S.C.A. § 5103(a) requires that this notice 
be provided relatively soon after VA receives a complete or 
substantially complete application for benefits; thus, the 
Court held that under section 5103(a), a service-connection 
claimant must be given notice before an initial unfavorable 
RO decision on the claim.  

In this case, however, the unfavorable RO decision that is 
the basis of this appeal was decided prior to the enactment 
of the VCAA.  In such cases, there is no error in not 
providing notice specifically complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred.  Id.  Rather, the 
appellant is to be given proper subsequent VA process, and 
the Board is to make findings on  the completeness of the 
record or on other facts permitting the Court to make a 
conclusion of lack of prejudice from improper notice.  Id.  

In this case, the VCAA letters were provided by the AOJ prior 
to the transfer and certification of the appellant's case to 
the Board, and the content of the letters fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the VCAA letters were sent, the case was 
readjudicated and in July 2004 a Supplemental Statement of 
the Case was provided to the appellant.  In summary, the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the appellant by obtaining the 
veteran's available service, VA, and non-VA medical records.  
The veteran has been afforded VA examinations.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II.  Higher Evaluation

The veteran argues that a higher rating is warranted for his 
service-connected right (major) middle and ring finger 
trigger release residuals and ring finger fracture residuals.  
He argues that he has pain on use, loss of strength, and a 
loss of range of motion.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

As for the history of the disability in issue, the veteran's 
service medical records indicate that in July 1993, he 
underwent trigger finger release of his right third and 
fourth fingers.  In January 1994, he underwent 
tenosynvectomy/trigger release of the right middle and ring 
fingers.  See 38 C.F.R. § 4.1 (2004).

The medical evidence includes VA outpatient treatment and 
examination reports, dated between 1995 and 2004.  The VA 
outpatient treatment reports show that the veteran was 
treated for right hand symptoms in October 1996 and March 
1999.  The October 1996 report shows that there was decreased 
hand strength as well as extension and flexion of the third 
and fourth digits; specific degrees of motion were not 
provided.  The report notes thumb-finger apposition was slow 
but he was able to do it, and that there were no 
neurocirculatory deficits.   

A VA examination report, dated in April 1999, shows that on 
examination, there was mildly tender nodularity in the volar 
aspect of the right hand at the distal palmar crease of the 
ring and middle fingers.  The right hand had grip strength of 
2-3+.  The veteran actively touched the base of his ring 
finger with the tip of his thumb.  The impression was mild 
residual scarring, right middle and ring fingers with small 
tender nodules on the palmar surface.  

A VA examination report, dated in May 2000, shows that the 
veteran stated that his ability to write had been affected, 
and that he was able to print, but not to type, as his right 
middle and ring fingers moved together.  He stated that he 
could pick up certain objects such as a briefcase by sliding 
his hand under the handle, and that he could not use a hammer 
or a wrench.  On examination, the third and fourth fingers 
had an ulnar deviation of 30 degrees.  The right hand grip 
was weak with the weakness involving the second through fifth 
fingers.  He had some difficulty in forming a hand grip.  The 
tip of the veteran's middle finger was 3.5 centimeters (cm.) 
away from the transverse fold of the palm on passive motion, 
and the tip of the veteran's ring finger was three cm. away 
from the transverse fold of the palm (with both fingers on 
passive motion).  With active motion, all fingers could be 
brought only to within 3.5 cm. of the transverse fold of the 
palm.  Extension of the third and fourth fingers was "short 
by 20 degrees" at the metacarphophalangeal joint.  There was 
no evidence of fatigability, although the examiner stated 
that it was quite likely that the veteran would have 
significant functional limitation on repetitive use, although 
this could not be quantified.  The diagnoses included 
Depuytren's contracture of the right hand.  

A January 2004 VA examination report shows that the veteran 
complained of pain and a reduced range of motion in his right 
hand, as well as an inability to write.  He stated that he 
could not use sign language to communicate with his deaf 
daughter, and that he could not lift heavy objects.  He 
stated that he was employed using a computer, and that he 
used his right index finger to type.  On examination, there 
were obvious deformities of the proximal interphalangeal 
joints of the third and fourth digits of the right hand.  The 
right hand had approximately 1/2 the strength of the left hand.  
The third and fourth digits would not extend past 30 degrees, 
and flexion was "relatively normal" at 110 degrees.  X-rays 
revealed orthopedic plate and screws in the distal radius.  
The diagnosis was traumatic arthritis of the right third and 
fourth digits.  

The veteran is shown to be right handed, and the RO has 
evaluated the veteran's service-connected right (major) 
middle and ring finger trigger release residuals and ring 
finger fracture residuals as 10 percent disabling under 38 
U.S.C.A. § 4.71a, Diagnostic Code (DC) 5223.  The 10 percent 
rating is the maximum rating provided for under DC 5223.  The 
Board further notes that a rating in excess of 10 percent is 
not provided under either DC 5226 (as in effect prior to 
August 26, 2002) (providing a maximum 10 percent rating for 
favorable and unfavorable ankylosis of the middle finger of 
both the major and minor hand) or DC 5227 (as in effect prior 
to August 26, 2002) (providing a maximum noncompensable 
rating for ankylosis of the ring or little finger).  

A rating in excess of 10 percent is not warranted under any 
other potentially applicable diagnostic code.  There is 
nothing in the evidence to suggest such functional impairment 
as to be equivalent to extremely unfavorable ankylosis or 
amputation such as to warrant application of the note to DC 
5227, wherein it is provided that extremely unfavorable 
ankylosis would be rated as amputation under diagnostic codes 
5152 through 5156.  These diagnostic codes provide for a 20 
percent rating for amputation of the middle or ring finger.

During the course of this appeal, VA revised Diagnostic Codes 
5216-5230, which pertain to ankylosis and limitation of 
motion of fingers.  See 67 Fed. Reg. 48784-48787 (July 26, 
2002).  The revisions became effective August 26, 2002.  

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the Supreme Court 
and the Federal Circuit.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991) (The Court of Appeals for Veterans 
Claims held that where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent Congressional intent to the contrary).  In 
VAOPGCPREC 7-2003, the General Counsel held that Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before the VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

Effective from August 26, 2002, DC 5226 provides a maximum 
evaluation of 10 percent for favorable and unfavorable 
ankylosis of the middle finger of both the major and minor 
hand.  The rating schedule indicates that VA can also 
consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  67 Fed. Reg. 48,784-787 (July 
26, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5226).

For the long (middle) finger (digit III), zero degrees of 
flexion represents the finger fully extended, making a 
straight line with the rest of the hand.  The position of 
function of the hand is with the wrist dorsiflexed 20 to 30 
degrees, the metacarpophalangeal and proximal interphalangeal 
joints flexed to 30 degrees, and the thumb (digit I) abducted 
and rotated so that the thumb pad faces the finger pads. Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  
See 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand."  67 Fed. Reg. at 48,785-786.

As noted above, the new rating criteria also provide 
evaluations for limitation of motion of fingers.  For the 
long finger, a maximum 10 percent evaluation is provided for 
limitation of motion, whether it affects the minor or the 
major hand.  38 C.F.R. § 4.71a, DC 5229.  A maximum 
noncompensable rating is provided for limitation of motion of 
the ring finger.  Id.  A maximum 10 percent rating is 
provided for favorable ankylosis of the long and ring finger 
under DC 5223.  

Motion of the thumb and fingers should be described by 
appropriate reference to the joints whose movement is 
limited, with a statement as to how near, in centimeters, the 
tip of the thumb can approximate the fingers, or how near the 
tips of the fingers can approximate the proximal transverse 
crease of palm.  38 C.F.R. § 4.71, as amended by 67 Fed. Reg. 
48,784-787 (July 26, 2002).

In classifying the severity of ankylosis and limitation of 
motion of digits, singly and in combination, ankylosis of 
both the metacarpophalangeal (MP) and proximal 
interphalangeal (PIP) joints, with either joint in extension 
or extreme flexion, will be rated as amputation.  Ankylosis 
of both the MP and PIP joints, even though each is 
individually in favorable position, will be rated as 
unfavorable ankylosis.  When only one joint of a digit is 
ankylosed or limited in motion, the determination will be 
made on the basis of whether motion is possible to within 2 
inches (5.1 centimeters) of the median transverse fold of the 
palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable ankylosis.  See 38 C.F.R. § 
4.71a, Multiple Fingers: Favorable Ankylosis, Note 3 (2002).

The Board initially notes that service connection is 
currently in effect for status post right radius fracture, to 
include DeQuervain's Disease, evaluated as 10 percent 
disabling.  A claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  See 38 C.F.R. § 4.14 (2004); Esteban v. Brown, 6 
Vet. App. 259 (1994); Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  

The Board finds that evaluation as amputation is not 
warranted, and that an additional evaluation is not warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  In this 
regard, the evidence does not show that the veteran's right 
ring and/or middle finger is ankylosed in an extremely 
unfavorable position.  See e.g., January 2004 VA examination 
report (showing the third and fourth digits would not extend 
past 30 degrees, and that flexion was "relatively normal" 
at 110 degrees).  In addition, given the ranges of motion of 
the fingers in issue, and the findings (or lack thereof) as 
to strength, atrophy, and neurological functioning, 
additional evaluation is not warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  In this regard, the veteran is 
shown to have some impairment of his right thumb, right index 
and right little fingers.  See e.g., May 2000 VA examination 
report (showing ulnar deviation, weakness and a limitation of 
motion in the right index finger); April 1999 VA examination 
report (noting weakness in thumb-to-little-finger 
apposition).  Service connection is not currently in effect 
for any disorders of these fingers.  Based on the foregoing, 
the Board finds that the evidence does not show that the 
veteran's right (major) middle and ring finger disability 
warrants a rating in excess of 10 percent.  

With respect to the possibility of entitlement to a 
compensable evaluation under 38 C.F.R. §§ 4.40, 4.45 and 
4.59, the Board has also considered whether an increased 
evaluation could be assigned on the basis of functional loss 
due to the veteran's subjective complaints of pain.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 
36-97, 63 Fed. Reg. 31,262 (1998).  However, as previously 
stated, there is evidence of impairment to fingers of the 
right hand for which service connection is not in effect, and 
the findings (or lack thereof) as to ranges of motion, 
strength, atrophy, and neurological functioning for the 
service-connected fingers do not, in the Board's judgment, 
show that the veteran has functional loss due to pain to 
warrant a rating in excess of 10 percent.  38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's right (major) 
middle and ring finger trigger release residuals and ring 
finger fracture residuals disability warrants no higher than 
a noncompensable rating.  Accordingly, the claim must be 
denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 10 percent for right (major) middle and 
ring finger disability is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


